***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  THE METROPOLITAN DISTRICT COMMISSION v.
    MARRIOTT INTERNATIONAL, INC., ET AL.
                (AC 44790)
                        Prescott, Elgo and Cradle, Js.

                                   Syllabus

The plaintiff municipal water control authority sought to recover damages
   from the defendants, the state of Connecticut and M Co., a hotel franchi-
   sor, for breach of contract and unjust enrichment. The plaintiff entered
   into a developer permit agreement with the state, which authorized the
   state to construct and install a new sanitary sewer main for a mixed-use
   development project in downtown Hartford. The state’s subcontractors
   constructed the authorized sewer main along with a lateral sewer line
   that extended from the sewer main to a newly constructed hotel. Thir-
   teen years after the hotel opened, the plaintiff commenced this action,
   claiming that the hotel’s connection to the sewer main was performed
   without a permit or an inspection by the plaintiff, that, as a result, the
   state remained liable for all maintenance and repairs of the sewer main,
   and that the state had failed to pay the plaintiff for such repairs. The
   trial court granted the state’s motion to dismiss all counts against it on
   the ground of sovereign immunity. Prior to the filing of any responsive
   pleading by M Co., the plaintiff elected to exercise its administrative
   prerogative pursuant to the applicable statute (§ 7-249) to levy a special
   benefit assessment on the hotel property, which was in an amount equal
   to the amount of the damages that it sought in the pending civil action.
   Neither M Co. nor any entity associated with the ownership or manage-
   ment of the hotel property exercised or attempted to exercise its right
   to appeal the assessment. The assessment went unpaid, and the plaintiff
   filed a lien on the hotel’s land records. Thereafter, M Co. filed a motion
   for summary judgment in the civil action, which the trial court granted,
   finding that the plaintiff’s claims were barred by the applicable statute
   of limitations (§ 52-576 (a)) and that the plaintiff had sued the wrong
   party, as M Co. did not own, manage or do business as the hotel, nor
   was it party to any written agreement involving the plaintiff. Following
   the trial court’s judgment, the manager for the hotel sent a letter to the
   plaintiff asking it to release the sewer benefit assessment lien that it
   had filed against the hotel property in light of the court’s decision. The
   plaintiff refused to release the lien, claiming that the lien did not have any
   relationship to the civil litigation. Thereafter, M Co. filed a postjudgment
   motion in the civil action, requesting that the trial court find the plaintiff
   in contempt and order the discharge of the lien. The trial court declined
   to hold the plaintiff in contempt but ordered the discharge of the lien,
   and the plaintiff appealed to this court. Held that the trial court acted
   in excess of its authority and abused its discretion by ordering the
   discharge of the sewer benefit assessment lien: the plaintiff had the
   authority both to bring the action seeking compensatory damages on
   the theory of breach of contract and unjust enrichment and to levy the
   sewer benefit assessment against the hotel property pursuant to § 7-
   249, those options were not mutually exclusive, and the relative merits
   of the civil action had no bearing on the validity of the plaintiff’s decision
   to exercise its separate and distinct administrative authority to levy a
   sewer benefit assessment or on the validity of any resulting lien; more-
   over, the exclusive method to challenge the propriety of the sewer
   assessment lien was to file an appeal pursuant to the applicable statute
   (§ 7-250), and, because neither M Co. nor any other party associated
   with the hotel property ever filed such an appeal, the assessment became
   final and presumptively valid after the appeal period passed without a
   challenge to it and that assessment could not be collaterally challenged
   in the civil action; furthermore, the trial court’s discharge of the sewer
   assessment lien could not be construed as a proper exercise of its
   inherent authority to issue orders necessary to protect or vindicate its
   prior judgment or of its authority pursuant to statute (§ 49-51) because
   allowing the plaintiff to file the lien and potentially foreclose on it would
   not undermine the trial court’s final judgment, as the only final judgment
   it had rendered was summary judgment on the complaint, that judgment
   did not reach the merits of the causes of action alleged, and the lien
   existed prior to the summary judgment ruling, and the trial court abused
   its discretion by considering whether to discharge the lien pursuant to
   § 49-51 without making the required findings thereunder regarding the
   validity of the lien, as nothing in the court’s decision suggested that
   the lien was jurisdictionally defective, not in proper form, or not duly
   recorded; additionally, there was no merit to M Co.’s arguments that
   either res judicata or judicial estoppel provided an alternative basis on
   which to affirm the judgment of the trial court.
         Argued March 9—officially released October 25, 2022

                           Procedural History

  Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Hartford and transferred
to the Complex Litigation Docket, where the court,
Schuman, J., granted the motion to dismiss filed by the
defendant state of Connecticut; thereafter, the court,
Schuman, J., granted the named defendant’s motion
for summary judgment and rendered judgment thereon;
subsequently, the court, Schuman, J., granted in part
the named defendant’s postjudgment motion for con-
tempt and application to discharge lien and ordered the
plaintiff to discharge a lien on certain real property,
and the plaintiff appealed to this court. Reversed in
part; judgment directed.
  John W. Cerreta, with whom, on the brief, were Han-
nah F. Kalichman and William J. Sweeney, for the
appellant (plaintiff).
  John C. Pitblado, with whom, on the brief, was Bren-
dan N. Gooley, for the appellee (named defendant).
                          Opinion

   PRESCOTT, J. The plaintiff, the Metropolitan District
Commission, a municipal water control authority,
elected to pursue two separate and distinct legal ave-
nues to recoup costs associated with the construction,
connection, and use of certain sewer improvements
that it authorized as part of the Adriaen’s Landing devel-
opment project in Hartford. First, it brought the civil
action from which this appeal arises against the defen-
dant Marriott International, Inc.,1 in which it alleged
breach of contract and unjust enrichment. Second, the
plaintiff initiated a separate administrative proceeding
pursuant to General Statutes §§ 7-2492 and 7-254 (b),3
in which it imposed a sewer benefit assessment on the
Marriott Harford Downtown property at 200 Columbus
Boulevard. We are asked to decide in the present appeal
whether the trial court in the civil action improperly
ordered in a postjudgment proceeding the discharge of
a sewer benefit assessment lien perfected against the
Marriott Hartford Downtown property as a result of the
contemporaneous and unchallenged administrative
action.
   The plaintiff appeals from the court’s ruling on a
combined motion for contempt and application to dis-
charge lien that the defendant filed after the court had
rendered summary judgment in favor of the defendant
on the plaintiff’s complaint in the underlying civil
action. Although the court declined to hold the plaintiff
in contempt, it ordered the discharge of a lien that the
plaintiff had filed on the land records regarding the
Marriott Hartford Downtown property during the pen-
dency of the civil action to enforce an unpaid and
unchallenged sewer benefit assessment levied by the
plaintiff. The plaintiff claims on appeal that the trial
court’s order discharging the lien ‘‘exceed[ed] its juris-
diction’’ and constituted an ‘‘unlawful end run around
[General Statutes] § 7-250,’’4 which, the plaintiff argues,
is the ‘‘ ‘exclusive remedy available’ for challenging
sewer benefit assessments,’’ quoting Vaill v. Sewer
Commission, 168 Conn. 514, 519, 362 A.2d 885 (1975).
   The defendant responds that we should affirm the
trial court’s decision because the court had the jurisdic-
tion and/or authority to order the lien discharged either
pursuant to its continuing jurisdiction to effectuate its
summary judgment decision rendered in favor of the
defendant or pursuant to General Statutes § 49-51,
which grants the Superior Court authority to discharge
‘‘any certificate of lien . . . .’’ (Emphasis added.) Gen-
eral Statutes § 49-51 (a).5 Alternatively, the defendant
argues that the court’s action may be affirmed on the
grounds of res judicata and/or judicial estoppel. We
conclude that the trial court lacked authority to enter-
tain in the civil action any challenge to the propriety
of the sewer benefit assessment underlying the lien and
that, even if we assume without deciding that the court
had some limited authority to consider an application
to discharge the lien, the court improperly did so under
the facts and circumstances presented. Because we
agree with the plaintiff that the court improperly
ordered the lien discharged, we reverse in part the judg-
ment of the court and remand the matter with direction
to deny the defendant’s postjudgment motion in its
entirety.
   The following procedural history and facts, which
either are undisputed in the summary judgment record
or found by the court in its ruling on the defendant’s
postjudgment motion, are relevant to our review of the
plaintiff’s claim on appeal. In 2001, the plaintiff entered
into a developer permit agreement with the state of
Connecticut, acting through the Office of Policy and
Management (state). The agreement authorized the
state to construct and install a new sanitary sewer main
within Adriaen’s Landing, a planned, mixed-use devel-
opment project along the riverfront in downtown Hart-
ford. The state, through one of its subcontractors, con-
structed the authorized sewer main, which included the
construction of a lateral sewer line that extended from
the newly constructed sewer main to the present site
of the Marriott Hartford Downtown hotel. After the
hotel was constructed, the hotel’s sewer service pipe
was connected to the lateral sewer line. The Marriott
Hartford Downtown opened and began operating in
August, 2005.6
  In April, 2018, the plaintiff commenced the underlying
civil action against the defendant and the state. The
operative complaint contained four counts. Counts one
and three sounded in breach of contract and unjust
enrichment against the state. Counts two and four
sounded in breach of contract and unjust enrichment
against the defendant. According to the complaint, the
Marriott Hartford Downtown’s connection to the sewer
main via the lateral line was performed without a permit
or any inspection by the plaintiff, and, consequently,
under the terms of the agreement between the plaintiff
and the state, the state remained liable for all mainte-
nance and repairs of the sewer main. The complaint
further stated that, despite various attempts by the
plaintiff to collect outstanding charges and repairs total-
ing $312,885, the state had failed to pay the plaintiff.
These same allegations formed the basis for the unjust
enrichment count against the state.
   With regard to the two counts brought against the
defendant, the complaint, without referencing any spe-
cific agreement between the plaintiff and the defendant,
alleged that the plaintiff provides ‘‘sanitary sewer ser-
vices’’ to the Marriott Hartford Downtown and that the
defendant ‘‘has never paid for sewer use charges,’’ the
fair value of which the plaintiff alleged totals $312,885.
The complaint did not expressly allege that the defen-
dant owed the plaintiff for charges or fees associated
with the hotel’s connection to the sewer main via the
lateral line.7
   The civil action was transferred to the complex litiga-
tion docket in June, 2018. For the next two years, the
defendant, with the consent of all parties, sought and
was granted numerous modifications to the court’s ini-
tial scheduling order regarding the filing of responsive
pleadings. Eventually, on July 13, 2020, the state filed
a motion to dismiss all counts against it on sovereign
immunity grounds,8 and the defendant filed an answer
to the complaint and special defenses. One of the spe-
cial defenses asserted by the defendant alleged that
the breach of contract and unjust enrichment counts
against it were barred by General Statutes § 52-576, the
applicable statute of limitations.9
   During this period of relative inactivity in the civil
action, the plaintiff elected to exercise its administra-
tive prerogative under § 7-249; see footnote 2 of this
opinion; and levied a special benefit assessment on the
Marriott Hartford Downtown property. More specifi-
cally, in February, 2020, before any responsive pleading
had been filed in the civil action, the plaintiff issued a
notice of public hearing and a schedule of assessment
to the defendant as well as to several other entities
that the plaintiff had identified as possibly having ‘‘an
ownership interest in the real property or responsibility
for any sewer assessment against the real property
. . . .’’10
  The plaintiff held a public hearing on February 26,
2020, which was attended by counsel representing the
defendant in the underlying civil action. In June, 2020,
the plaintiff levied a sewer benefit assessment of
$312,885 against the defendant, which was the same
amount that it sought as damages in the pending civil
action.
   Significantly, neither the defendant nor any entity
associated with the ownership or management of the
Marriott Hartford Downtown property exercised or
attempted to exercise its right to appeal the plaintiff’s
assessment pursuant to § 7-250. Thus, despite an oppor-
tunity to raise any challenge to the assessment at that
time, the defendant elected to remain silent. Further-
more, neither party informed the trial court about the
existence of the assessment proceedings. The assess-
ment went unpaid, and a lien was filed on the land
records regarding the Marriott Hartford Downtown
property in accordance with § 7-254 (b) in the amount
of $318,600.55.11
  In October, 2020, the defendant filed a motion in the
civil action seeking summary judgment on both counts
of the complaint against it. It argued that the plaintiff’s
breach of contract and unjust enrichment counts were
barred by the applicable statute of limitations and, alter-
natively, that the plaintiff, effectively, had sued the
wrong party because no legal relationship on which
to find liability existed between the plaintiff and the
defendant. On January 29, 2021, the trial court, Schu-
man, J., granted the defendant’s motion and rendered
summary judgment in favor of the defendant on both
counts of the plaintiff’s complaint asserted against it.
   In its memorandum of decision, the court explained
that the six year statute of limitations in § 52-576 (a)
applied to both counts12 and that the undisputed evi-
dence presented by the defendant showed that any con-
tractual or equitable obligation the defendant might
have had to pay a sewer connection charge accrued
sometime before September, 2005, meaning that the
plaintiff should have filed its civil action before Septem-
ber, 2011. The court principally relied on an affidavit
that the defendant filed in support of the motion for
summary judgment that was sworn by Raj Dansinghani,
the chief financial officer of Waterford Group, LLC, an
entity that Dansinghani averred manages the Marriott
Hartford Downtown. As stated by the court in its sum-
mary judgment decision, ‘‘Dansinghani avers that,
sometime between September, 2003, and August, 2005,
construction of underground improvements took place
at the site of the future Marriott Hartford [Downtown].
During this time period, a subcontractor for the state
connected the sewer main to the piping underneath the
Marriott Hartford [Downtown]. . . . The affidavit
states that Marriott Hotel (although not Marriott Inter-
national, Inc.) has paid the sewer usage bill regularly
and that, prior to the filing of suit, the plaintiff never
billed the defendant or even demanded payment for the
sewer connection charge.’’ (Citation omitted; internal
quotation marks omitted.) The court concluded that the
plaintiff’s filing of the underlying action in 2018 was
‘‘obviously well beyond the statute of limitations.’’
   The court also agreed with the defendant’s argument
that it ‘‘ha[d] no legal relationship with the plaintiff,
that it did not breach a contract with the plaintiff, and
that it was not the entity, if any, that was unjustly
enriched.’’ The court relied again on uncontested evi-
dence submitted by the defendant in support of sum-
mary judgment that established that the defendant did
not own, manage, or do business as the Marriott Hart-
ford Downtown, nor was the defendant a party to any
written agreement involving the plaintiff. The court con-
cluded that the plaintiff had sued the wrong party and
that the defendant’s argument went ‘‘to the very merits
of the case’’ and was ‘‘a proper basis for summary judg-
ment.’’ Because the plaintiff had not presented any con-
trary evidence, the court concluded that ‘‘the defendant
is entitled to summary judgment on this ground as well.’’
The court made no reference in its summary judgment
decision to the existing sewer benefit assessment lien.
The plaintiff did not file an appeal challenging the
court’s rendering of summary judgment against it, nor
does it raise any challenge to this ruling in the pres-
ent appeal.
  After the court rendered summary judgment for the
defendant, Dansinghani, acting in his managerial role
for the Marriott Hartford Downtown, sent a letter to
the plaintiff asking it to execute a release of the sewer
benefit assessment lien that it had filed on the Marriott
Hartford Downtown property in light of the court’s sum-
mary judgment decision in favor of the defendant. The
plaintiff sent a response indicating that the lien had no
relationship to the civil litigation, and it did not execute
the requested release of the lien.
   On April 28, 2021, the defendant filed a postjudgment
motion in the civil action that it captioned ‘‘a motion
for contempt and application to discharge lien.’’ It asked
the court to find the plaintiff in contempt for having
levied the sewer benefit assessment and filing the cor-
responding lien after nonpayment of the assessment
because, according to the defendant, the lien was
invalid in light of the court’s subsequent summary judg-
ment ruling. It also requested that the court order the
discharge of the plaintiff’s benefit assessment lien. The
plaintiff filed an opposition to the defendant’s postjudg-
ment motion. The plaintiff argued that the lien was
unrelated to the contractual obligations litigated in the
civil action but, instead, was the result of the unpaid
sewer benefit assessment, which was levied in adminis-
trative proceedings that were legally and factually dis-
tinct from the underlying civil litigation. The plaintiff
maintained that ‘‘the lien is valid and should have been
challenged through the appeal process for the sewer
assessment itself not as a motion in a separate contrac-
tual lawsuit.’’
   The court issued a decision on June 2, 2021, in which
it declined to hold the plaintiff in contempt but never-
theless ordered the discharge of the plaintiff’s lien.13
The court concluded that if it allowed the plaintiff to
maintain the lien, it would somehow undermine the
summary judgment it had rendered in favor of the defen-
dant. Although the court acknowledged that the plain-
tiff’s assessment and lien were imposed in a statutorily
authorized proceeding that was separate from the
underlying civil action, it found that the plaintiff’s
‘‘efforts [in obtaining the lien] address precisely the
same controversy.’’ The court continued: ‘‘[The plain-
tiff] cannot and does not dispute that its assessment
and lien seek the same principal sum of money from
the same party for the same sewer connection and
service. And, although [the plaintiff] could have noticed
the assessment [a]t any time under the statute, it
instead waited approximately nineteen years, until it
faced the possibility of losing its Superior Court action
concerning the same charge, to file what otherwise
would have been a routine sewer assessment.
  ‘‘Under these circumstances, allowing [the plaintiff]
to file a lien, and possibly foreclose on it, would under-
mine the court’s final judgment. [The plaintiff] gave the
court no notice that it had instituted a parallel proceed-
ing to collect the same charge. Had it done so, the court
could have attempted to consolidate the two cases or
at least make an informed decision as to the order in
which they should proceed. As it stands now, however,
it appears that the court’s efforts on this case were a
complete waste of judicial resources. The lien filed by
[the plaintiff] potentially could render the court’s final
judgment meaningless.
  ‘‘Courts are not powerless to protect their judgments.
A trial court has continuing jurisdiction to effectuate
prior judgments. . . . [A] trial court’s continuing juris-
diction is not separate from, but, rather, derives from, its
equitable authority to vindicate judgments . . . such
equitable authority does not derive from the trial court’s
contempt power, but, rather, from its inherent powers.’’
(Citation omitted; emphasis added; internal quotation
marks omitted.)
   The court stated that it was ‘‘exercis[ing] its inherent
authority to vindicate its judgment’’ and ordered the
discharge of the plaintiff’s lien on the Marriott Hartford
Downtown property. Although it expressly invoked its
inherent authority, the court also included a citation to
§ 49-51 (a), presumably relying on the statute as an
additional source of authority to discharge the lien.
Finally, the court concluded that, ‘‘[b]ecause [it] does
not have evidence concerning the wilfulness or bad
faith of [the plaintiff] in imposing the assessment and
filing the lien, the court . . . declines [the defendant’s]
request for a finding of contempt and an award of costs
and attorney’s fees.’’14 This appeal followed.
   The plaintiff claims on appeal that the trial court, in
ruling on the defendant’s postjudgment motion, improp-
erly ordered the discharge of its sewer benefit assess-
ment lien, which the plaintiff argues exceeded the
court’s jurisdiction and constituted an ‘‘unlawful end
run around § [7-250] . . . .’’ The defendant disagrees,
contending that the court either had continuing jurisdic-
tion to invalidate the lien as a means of effectuating its
summary judgment ruling in favor of the defendant or
that it properly acted pursuant to the statutory authority
granted it by § 49-51. Alternatively, the defendant argues
that the plaintiff’s claim is barred by res judicata and/
or judicial estoppel. For the reasons that follow, we
agree with the plaintiff that the court improperly
ordered the sewer benefit assessment lien discharged
and reject the defendant’s arguments to the contrary.
Accordingly, we reverse in part the judgment of the
court and remand with direction to deny, in total, the
defendant’s postjudgment motion.
   We begin with our standard of review and relevant
legal background regarding sewer benefit assessments.
‘‘Any determination regarding the scope of a court’s
subject matter jurisdiction or its authority to act pre-
sents a question of law over which our review is ple-
nary.’’ Tarro v. Mastriani Realty, LLC, 142 Conn. App.
419, 431, 69 A.3d 956, cert. denied, 309 Conn. 912, 69
A.3d 308 (2013), and cert. denied, 309 Conn. 912, 69
A.3d 309 (2013). Thus, we engage in plenary review of
the plaintiff’s claim that, by ordering the discharge of
the sewer benefit assessment lien, the court exceeded
its jurisdiction or authority. To the extent that we deter-
mine that the trial court had authority to act, our review
of the court’s exercise of that authority is limited to
whether the court abused its discretion; see Rosado v.
Bridgeport Roman Catholic Diocesan Corp., 276 Conn.
168, 211, 884 A.2d 981 (2005); meaning we consider
‘‘whether the trial court correctly applied the law and
reasonably could have reached the conclusion that it
did.’’ (Internal quotation marks omitted.) Lyme Land
Conservation Trust, Inc. v. Platner, 325 Conn. 737, 759,
159 A.3d 666 (2017).
   The plaintiff is not an ordinary, private litigant but,
instead, is a public, nonprofit municipal corporation
that was created by a special act of the General Assem-
bly in 1929. See 20 Spec. Acts 1204, No. 511, § 1 (1929).
As previously explained by our Supreme Court, the
plaintiff ‘‘was given broad powers relating to sewage
disposal, water supply and regional planning as well as
powers limited to certain highways. . . . The [plaintiff]
has been designated the water pollution control author-
ity for the metropolitan district, which includes eight
member and five nonmember towns in the greater Hart-
ford area . . . . The [plaintiff’s] authority is limited to
those powers that have been expressly granted to it by
the state or that are necessary for it to discharge its
duties and to carry out its objects and purposes.’’ (Cita-
tions omitted; internal quotation marks omitted.) 777
Residential, LLC v. Metropolitan District Commis-
sion, 336 Conn. 819, 829, 251 A.3d 56 (2020).
  Among the powers granted to the plaintiff by the
legislature is the authority to sue and be sued. See
Rocky Hill Convalescent Hospital, Inc. v. Metropolitan
District, 160 Conn. 446, 455, 280 A.2d 344 (1971).
Accordingly, the plaintiff has the authority to initiate
a civil action in the Superior Court to vindicate its
contractual rights or to seek other legal and equitable
remedies.
   In addition, § 7-249 provides in relevant part: ‘‘At any
time after a municipality, by its water pollution control
authority, has acquired or constructed, a sewerage sys-
tem or portion thereof, the water pollution control
authority may levy benefit assessments upon the lands
and buildings in the municipality which, in its judgment,
are especially benefited thereby, whether they abut on
such sewerage system or not, and upon the owners of
such land and buildings, according to such rule as the
water pollution control authority adopts, subject to the
right of appeal as hereinafter provided. . . .’’ (Empha-
sis added.) Thus, by its clear and unambiguous terms,
§ 7-249 grants to municipal entities like the plaintiff
broad authority and discretion, unrestricted by any
express limitation period, to levy assessments on prop-
erties that have benefitted from a municipal sewer sys-
tem.15 Indeed, the plaintiff has an obligation to its rate
payers to recover the cost of appropriate expenditures
that are made for the benefit of properties like the
Marriott Hartford Downtown.
   If a water pollution control authority chooses to exer-
cise its authority and levies a sewer benefit assessment,
§ 7-250 authorizes anyone aggrieved by such an assess-
ment to file an appeal no later than twenty-one days
after the assessment is filed. See footnote 4 of this
opinion. Our Supreme Court previously has held that
§ 7-250 provides ‘‘a complete remedy by means of an
appeal . . . whereby the court may exercise its inher-
ent broad equitable powers to confirm or to alter the
assessment . . . .’’ Vaill v. Sewer Commission, supra,
168 Conn. 519. ‘‘It is the general rule, with reference to
special assessments of benefits, that an assessment
legally made cannot be attacked in a collateral proceed-
ing but requires pursuit of the statutory remedy for
review, unless the assessment is void. . . . [If] an
assessment [is] made and the person assessed did not
appeal, that person [can] later urge only such objections
as show a want of jurisdiction. If the commission
assesses benefits where a property is not benefited, it
commits an error but does not act beyond its jurisdic-
tion. . . . Section 7-250 does not limit the grounds for
the taking of the appeal, other than that the person
taking the appeal [must] be aggrieved, and affords such
person the opportunity to seek complete judicial relief.’’
Id., 518–19. (Citations omitted; emphasis added.)
   This court’s decision in Mangiafico v. Farmington,
173 Conn. App. 158, 163 A.3d 689 (2017), rev’d in part
on other grounds, 331 Conn. 404, 204 A.3d 1138 (2019),
is instructive on the issue of whether a court properly
may discharge in a collateral civil action a lien that is the
result of an unpaid municipal assessment from which
no appeal was taken. In Mangiafico, the plaintiff had
filed a civil action alleging violations of his federal and
state constitutional rights and intentional infliction of
emotional distress arising from the town’s placing his
residential property on the town’s blight list and filing
liens on his property for unpaid municipal blight cita-
tions. Id., 160–61. In addition to seeking damages and
declaratory and injunctive relief, he also asked the court
to discharge the liens. Id., 161. The court dismissed four
of the five counts of the complaint on the ground that
the plaintiff had failed to exhaust his administrative
remedies, and it also granted the defendant town’s
motion for summary judgment on the remaining count
seeking discharge of the blight liens on concluding that
the plaintiff could not collaterally attack the validity of
the assessments underlying the liens. Id., 164–65. The
plaintiff appealed. Id., 165.
   This court affirmed the judgment of the trial court
and adopted its reasoning with respect to the issue of
the discharge of the municipal liens. Id., 177. The trial
court had determined that § 49-51 was ‘‘the proper stat-
ute by which to request the discharge of the municipal
blight liens’’ but concluded that the defendant town
was entitled to summary judgment because ‘‘the plain-
tiff failed to avail himself of the appellate remedy in
which he could have pursued all the arguments he
makes here as to [the] invalidity of the assessments
on which the liens are based. He cannot now use the
statutory process of . . . § 49-51 to do the same thing.
Where the same claims could have been asserted in a
timely appeal, the plaintiff’s claims as to the invalidity
of the liens are nothing more than an impermissible
collateral attack on their validity. . . . In the absence
of an appeal, the town’s decisions are final and not
reviewable.’’ (Internal quotation marks omitted.) Id.
This court agreed with the defendants that ‘‘the plaintiff
could not attack the validity of the assessments secured
by the liens because those assessments were final, and
therefore valid, and there was no dispute that the liens
were in proper form and duly recorded.’’ Id., 175. With
the foregoing in mind, we turn to the present case.
   It is important at the outset to recognize that the
plaintiff was entirely within its rights as a municipal
water pollution control authority to pursue any and all
legal avenues open to it. Because the state granted the
plaintiff the power to sue and be sued; see Rocky Hill
Convalescent Hospital, Inc. v. Metropolitan District,
supra, 160 Conn. 455; one option was to bring the under-
lying action seeking compensatory damages on a theory
of breach of contract or unjust enrichment. Another
was to exercise its authority to levy a sewer benefit
assessment against the property. See General Statutes
§ 7-249. These two options are not mutually exclusive,
and neither the trial court nor the defendant has cited
to any legal authority, or any prior order of the court,
pursuant to which the plaintiff was barred from follow-
ing these parallel legal paths. Whether the causes of
action raised in the complaint in the underlying action
had merit—an issue that was never resolved by the
court—is not relevant to our resolution of the present
appeal because the relative merits of the underlying civil
action have no bearing on the validity of the plaintiff’s
decision to exercise its separate and distinct administra-
tive authority to levy a sewer benefit assessment or on
the validity of any resulting lien.
   We take this opportunity to emphasize that the exclu-
sive method by which to challenge the propriety of the
sewer benefit assessment levied by the plaintiff was an
appeal filed pursuant to § 7-250. See Zizka v. Water
Pollution Control Authority, 195 Conn. 682, 690, 490
A.2d 509 (1985) (§ 7-250 provides ‘‘exclusive adequate
remedial system’’ for challenging sewer assessments);
Vaill v. Sewer Commissioner, supra, 168 Conn. 519
(because § 7-250 ‘‘provides for a complete remedy by
means of an appeal . . . [it] is the exclusive remedy
available’’). As part of such an appeal, the defendant
could have raised any legal arguments it had with
respect to the validity of the assessment, including
whether the plaintiff should have been barred from
levying an assessment against the Marriott Hartford
Downtown property on the basis of a sewer connection
that had occurred nearly fifteen years earlier; or
whether there was a proper legal and factual basis for
the amount of the assessment, which was identical to
the amount of damages it sought in the ongoing civil
action; or whether the defendant was properly named
as one of the parties potentially liable for its payment.
Instead, the defendant never attempted to exercise its
right to appeal the assessment, nor was any appeal filed
by any other party associated with the property.
   After the appeal period passed with no challenge
to the assessment, the assessment became final and
presumptively valid. See Mangiafico v. Farmington,
supra, 173 Conn. App. 175. It could not be collaterally
challenged in the underlying civil action except for a
‘‘want of jurisdiction’’; Vaill v. Sewer Commission,
supra, 168 Conn. 519; which was never considered by
the court. To the extent that the court’s rationale for
ordering the discharge of the resulting lien appeared
to be premised, at least in part, on its displeasure with
the parallel assessment proceedings, and particularly
the court’s lack of notice thereof, such concerns do not
alter the fact that the court had no legal authority to
adjudicate the validity of the assessment in the context
of the case before it.16
   In ordering the discharge of the sewer assessment
lien, the court, nevertheless, invoked both its inherent
authority to vindicate or effectuate a prior court judg-
ment and, impliedly, its statutory authority under § 49-
51. We discuss each of these in turn. We conclude that,
under the circumstances, neither provides a proper
alternative basis for the court’s order to discharge the
sewer assessment lien.
  As our Supreme Court has recognized, a trial court
has ‘‘continuing jurisdiction to effectuate its prior judg-
ments, either by summarily ordering compliance with
a clear judgment or by interpreting an ambiguous judg-
ment and entering orders to effectuate the judgment as
interpreted . . . .’’ AvalonBay Communities, Inc. v.
Plan & Zoning Commission, 260 Conn. 232, 246, 796
A.2d 1164 (2002). This broad power ‘‘is grounded in its
inherent powers, and is not limited to cases wherein
the noncompliant party is in contempt, family cases,
cases involving injunctions, or cases wherein the parties
have agreed to continuing jurisdiction.’’ Id. Although
we acknowledge the existence of the court’s general
inherent authority to issue orders necessary to protect
or vindicate a prior judgment, we are unconvinced that
the court’s discharge of the sewer benefit assessment
lien in the present action can be construed as a proper
exercise of that authority.
   The court stated that allowing the plaintiff to file a
lien and possibly foreclose on it would undermine the
court’s final judgment. The only final judgment it had
rendered, however, was the summary judgment on the
complaint in favor of the defendant. That judgment did
not reach the merits of the causes of action alleged by
the plaintiff because the court determined only that the
causes of action alleged, which sounded in breach of
contract and unjust enrichment, were barred as a matter
of law by the applicable statute of limitations or brought
against the wrong party. There is no basis for interpre-
ting that judgment as a ruling regarding the underlying
merits of the plaintiff’s allegations or whether it would
have been entitled to damages had it brought its action
sooner and against the correct party. See Collum v.
Chapin, 40 Conn. App. 449, 451, 671 A.2d 1329 (1996)
(noting that ‘‘the only facts material to the trial court’s
decision on a motion for summary judgment [on statute
of limitations grounds] are the date of the wrongful
conduct alleged in the complaint and the date the action
was filed’’ (internal quotation marks omitted)). More-
over, because the lien existed prior to the court’s sum-
mary judgment ruling and was the result of an unpaid
and unchallenged sewer benefit assessment obtained
in a parallel administrative proceeding, it could not
undermine the court’s judgment that the civil action
could not proceed.
  We similarly are unpersuaded that § 49-51 provided
the court with statutory authority to consider a request
to discharge the lien as a part of the underlying action.
Even if it is assumed, however, that it did, the court
improperly exercised that authority under the circum-
stances presented.
   ‘‘Section 49-51 permits any person having an interest
in any real estate described in any certificate of lien
which lien is invalid but not discharged of record to
give notice to the lienor to discharge the lien and, if
such request is not complied with in thirty days, to
bring his complaint to the court which would have
jurisdiction of the foreclosure of such lien, if valid,
claiming such discharge. That court may adjudge the
validity or invalidity of the lien, and a certified copy of
a judgment of invalidity recorded on the land records
shall fully discharge it.’’ (Internal quotation marks omit-
ted.) Woronecki v. Trappe, 228 Conn. 574, 579–80, 637
A.2d 783 (1994).
   ‘‘[T]he discharge of a lien is a statutory proceeding
. . . . The statute confers a definite jurisdiction upon
a judge and it defines the conditions under which such
relief may be given . . . . In such a situation jurisdic-
tion is only acquired if the essential conditions pre-
scribed by [the] statute are met. If they are not met,
the lack of jurisdiction is over the subject-matter and
not over the parties. . . . The essential condition of an
action under . . . § 49-51 is written notice to the lienor
sent to him at his last-known address by registered mail
or by certified mail, postage prepaid, return receipt
requested, to discharge the lien in the office where
recorded.’’ (Citation omitted; emphasis omitted; inter-
nal quotation marks omitted.) Guilford Yacht Club
Assn., Inc. v. Northeast Dredging, Inc., 192 Conn. 10,
13, 468 A.2d 1235 (1984). The party moving to discharge
a lien pursuant to § 49-51 has ‘‘the burden of proving
compliance with the statutory notice requirement,’’ and
the court must make factual findings that such require-
ments have been met. Woronecki v. Trappe, supra, 228
Conn. 580.
   In the present case, the court cited to § 49-51, noting
by way of a parenthetical that it authorized a court to
discharge a lien. It also included the text of the statute
in a footnote. The court, however, provided no legal
analysis and failed to make the necessary findings
regarding whether the defendant had complied with all
necessary statutory notice requirements. These defi-
ciencies alone are enough to reject the court’s reliance
on § 49-51 as a source of authority for ordering the
discharge of the lien in the present case. Even if we
were to overlook these problems, § 49-51 only provides
the court with the authority to discharge a lien that ‘‘is
invalid but not discharged of record . . . .’’ As we have
already explained, the court made no finding that the
lien, which was the result of an unpaid and unchal-
lenged sewer benefit assessment, was legally invalid.
Like in Mangiafico, nothing in the court’s decision sug-
gested that the lien was jurisdictionally defective, not
in proper form, or not duly recorded. See Mangiafico
v. Farmington, supra, 173 Conn. App. 175. Accordingly,
even if we assume that the court had the authority to
consider whether to discharge the sewer benefit assess-
ment lien pursuant to § 49-51, the court abused its dis-
cretion by doing so without making the required find-
ings regarding the validity of the lien.
   Finally, we find no merit in the defendant’s suggestion
that either res judicata or judicial estoppel provides an
alternative basis on which to affirm the judgment of
the court. These arguments warrant little discussion.
The defendant appears to argue in its brief that the
court’s summary judgment ruling, which has not been
challenged on appeal, will remain valid even if the plain-
tiff is successful in overturning the court’s discharge
of the lien. As a result, the defendant contends that, on
the basis of the summary judgment, it would be able
to assert res judicata as a defense in any future action to
foreclose the assessment lien. The defendant contends
that this potential scenario renders the present appeal
‘‘a further waste of judicial resources . . . .’’ We find
no merit in this argument because it relies on specula-
tion over future proceedings and the erroneous premise
that the court’s summary judgment decision, which was
rendered on statute of limitations grounds and the fail-
ure to sue the correct party, has any legal bearing on a
future determination regarding the validity of the sewer
assessment lien.
   Although the defendant mentioned res judicata in its
postjudgment motion to the trial court as a possible
basis for ordering the discharge of the lien, the court,
understandably, did not rely on res judicata as a basis
for its ruling. As succinctly explained by the plaintiff
in its brief, res judicata, if applicable, ‘‘operates to fore-
close future litigation and bars subsequent action on a
claim after a judgment on the merits. . . . The law of
res judicata does not retroactively bar prior adjudica-
tions that became final before the entry of final judg-
ment.’’ (Citations omitted; emphasis in original; internal
quotation marks omitted.) Stated differently, res judi-
cata cannot be invoked as justifying the retroactive
invalidation of a sewer benefit assessment and lien that
were final before the judgment purportedly entitled to
preclusive effect was rendered.
   The defendant’s additional argument, that the plain-
tiff should be judicially estopped from arguing on appeal
that the court lacked continuing jurisdiction to order
the discharge of the lien, is likewise meritless. The sole
basis for the judicial estoppel argument is that the plain-
tiff cited in its opposition to the defendant’s postjudg-
ment motion boilerplate language acknowledging that
motions for contempt implicate a court’s ‘‘inherent equi-
table authority to effectuate and vindicate its judg-
ments.’’ The plaintiff went on to argue, however, as it
does on appeal, that this authority provided no basis for
discharging the lien under the present circumstances.
Accordingly, we reject the defendant’s argument that
the plaintiff is somehow attempting to take a contrary
position on appeal.
  We conclude that the court acted in excess of its
authority and abused its discretion by ordering a dis-
charge of the sewer assessment lien. Thus, that portion
of its ruling on the defendant’s motion for contempt
and application for discharge cannot stand.
  The judgment is reversed and the case is remanded
with direction to deny the defendant’s motion for con-
tempt and application for discharge in its entirety.
      In this opinion the other judges concurred.
  1
    The state of Connecticut also was named as a defendant in this action
on the basis of an agreement between the plaintiff and the state regarding
the construction of new sewer infrastructure. All counts against it were
dismissed on sovereign immunity grounds, however, because there was no
applicable statutory waiver of immunity nor had the plaintiff sought and
received permission to sue the state from the Claims Commissioner. Accord-
ingly, we refer to Marriott International, Inc., as the defendant in this opinion.
  We further note that the case caption in the trial court reflects that the
plaintiff initiated this action against the defendant ‘‘doing business as’’ the
Marriott Hartford Downtown. That designation, however, appears to be a
misnomer, as reflected in unchallenged findings of the trial court, discussed
in more detail later in this opinion.
   2
     General Statutes § 7-249 provides in relevant part: ‘‘At any time after
a municipality, by its water pollution control authority, has acquired or
constructed, a sewerage system or portion thereof, the water pollution
control authority may levy benefit assessments upon the lands and buildings
in the municipality which, in its judgment, are especially benefited thereby,
whether they abut on such sewerage system or not, and upon the owners
of such land and buildings, according to such rule as the water pollution
control authority adopts, subject to the right of appeal as hereinafter pro-
vided. . . .’’
   3
     General Statutes § 7-254 (b) provides in relevant part: ‘‘Any unpaid [sewer
benefit] assessment and any interest due thereon shall constitute a lien upon
the real estate against which the assessment was levied from the date of
such levy. Each such lien may be continued, recorded and released in
the manner provided by the general statutes for continuing, recording and
releasing property tax liens. . . .’’
   4
     General Statutes § 7-250 (a) provides in relevant part: ‘‘When the water
pollution control authority has determined the amount of the assessment
to be levied, it shall file a copy thereof in the office of the clerk of the
municipality. Not later than five days after such filing, it shall cause a
copy of such assessment to be published in a newspaper having a general
circulation in the municipality, and it shall mail a copy of such assessment
to the owner of any property to be affected thereby at such owner’s address
as shown in the last-completed grand list of the municipality or at any later
address of which the water pollution control authority may have knowledge.
Such publication and mailing shall state the date on which such assessment
was filed and that any appeals from such assessment must be taken within
twenty-one days after such filing. Except as provided in subsection (b) of
this section, any person aggrieved by any assessment may appeal to the
superior court for the judicial district wherein the property is located and
shall bring any such appeal to a return day of said court not less than twelve
nor more than thirty days after service thereof . . . .’’
   5
     General Statutes § 49-51 (a) provides in relevant part: ‘‘Any person having
an interest in any real or personal property described in any certificate of
lien, which lien is invalid but not discharged of record, may give written
notice to the lienor . . . to discharge the lien. Upon receipt of such notice,
the lienor shall discharge the lien by sending a release sufficient under
section 52-380d . . . to the person requesting the discharge. If the lien is
not discharged within thirty days of the notice, that person may apply to
the Superior Court for such a discharge, and the court may adjudge the
validity or invalidity of the lien and may award the plaintiff damages for
the failure of the defendant to make discharge upon request. . . .’’
   6
     Although it appears from the record that no entity associated with the
Marriott Hartford Downtown ever paid the plaintiff any sewer connection
or construction charges, there is undisputed summary judgment evidence
that the hotel routinely has paid all sewer use charges billed to it by the
plaintiff since 2005, in direct contradiction to allegations in the plaintiff’s
complaint. See footnote 7 of this opinion.
   7
     The trial court, in its memorandum of decision granting the defendant’s
motion for summary judgment, accurately characterizes the plaintiff’s com-
plaint as suffering from a lack of clarity. We agree with the court’s assessment
that the complaint ‘‘is riddled with vagueness and contradictions’’ and ‘‘is
unclear about the identity of the contracting parties, the nature of the alleged
breach of contract, and the date when it supposedly occurred.’’
   8
     As indicated in footnote 1 of this opinion, the court granted the state’s
motion and dismissed all counts against it on September 24, 2020. Although
the plaintiff initially appealed from the judgment of dismissal, it subsequently
withdrew that appeal.
   9
     In addition to the statute of limitations defense, the defendant asserted,
inter alia, that the complaint failed to state a claim on which relief could
be granted, the complaint failed to allege the existence of any contractual
relationship between the plaintiff and the defendant, and a different party
was responsible in whole or in part for the payment of any alleged sewer
use charges owed to the plaintiff.
   10
      The plaintiff identified the following parties in its notice of public hear-
ing: Earth Technology, Inc.; Adriaen’s Landing Hotel, LLC; HT-Adriaen’s
Landing Hotel TRS, LLC; Waterford Development, LLC; Capital Region Devel-
opment Authority, formerly known as Capital City Economic Development
Authority; and Marriott International, Inc., doing business as Hartford Marri-
ott Downtown.
   The record before us does not clearly reflect who owns the Marriott Hotel
Downtown property, although any ambiguity regarding the ownership and
management of the hotel does not affect our resolution of the claim before
us. According to undisputed affidavits filed in support of summary judgment
and other pleadings, the Marriott Hartford Downtown property ‘‘is directly
owned by the company Adriaen’s Landing Hotel, LLC. [Adriaen’s Landing
Hotel, LLC’s] operations . . . are owned by HT-Adriaen’s Landing Hotel
TRS, LLC.’’ In addition, ‘‘Waterford Hotel Group is [an] umbrella management
company for a number of hotels . . . including the Marriott Hartford Down-
town . . . through several wholly-owned subsidiaries, including Waterford
Venue Services Hartford, LLC . . . .’’ Waterford Hotel Group ‘‘operates the
Marriott Hartford [Downtown] as a franchisee of the Marriott International
brand. . . . [The defendant] does not have a commercial interest in the
Marriott Hartford [Downtown] other than the license fee it receives as a
franchisor.’’
   11
      This amount included the $312,885 assessment plus filing fees.
   12
      Whether the court improperly applied the statute of limitations applica-
ble to breach of contract actions to the unjust enrichment count in rendering
summary judgment for the defendant; see Reclaimant Corp. v. Deutsch,
332 Conn. 590, 613, 211 A.3d 976 (2019); is not an issue before us in the
present appeal.
   13
      The court stated that it was declining the defendant’s request for a
finding of contempt ‘‘[b]ecause the court does not have evidence concerning
the wilfulness or bad faith of [the plaintiff] in imposing the assessment and
filing the lien . . . .’’ The defendant does not challenge this aspect of the
court’s ruling on appeal.
   14
      Although, ‘‘even in the absence of a finding of contempt, a trial court
has broad discretion to make whole any party who has suffered as a result
of another party’s failure to comply with a court order’’; O’Brien v. O’Brien,
326 Conn. 81, 99, 161 A.3d 1236 (2017); it is clear from the court’s decision
that it was not invoking this remedial authority as a basis for its order
discharging the lien.
   15
      The benefit referred to in § 7-249 is an increase in the market value
of the property as a consequence of the sewer. See Shoreline Care Ltd.
Partnership v. North Branford, 231 Conn. 344, 351, 650 A.2d 142 (1994).
‘‘[A] property need not be connected to the system in order for it to receive
a benefit. If the property has increased in market value merely by virtue of
its access to town sewers, it has received a benefit for which an assessment
may be levied.’’ Id., 351–52.
   16
      The court indicated that the plaintiff had never given the court notice
that it had instituted a parallel benefit assessment proceeding and that this
left the court unable to ‘‘consolidate the two cases or at least make an
informed decision as to the order in which they should proceed.’’ The court
failed to recognize that the defendant also failed to notify the court of
the assessment proceeding. Furthermore, there were never two actions to
consolidate. The assessment proceeding is an administrative proceeding
conducted by and before the plaintiff, not the Superior Court, and, thus, it
is unclear how it could have been consolidated with the civil action even
if the court had notice of it. Perhaps an appeal taken from the assessment
could have been consolidated, but, as we have explained, no such appeal
was ever filed. Although we are sympathetic to the extent that the court
was concerned with preserving judicial resources, we agree with the plaintiff
that the defendant was in as good a position to avoid a waste of judicial
resources as the plaintiff, and, in any event, the court’s ‘‘concerns about
potential wasted resources provide no justification for the end run around
§ 7-250 . . . .’’